81,7(' 67$7(6 ',675,&7 &2857
                            )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                        
*:(1'2/<1 ' 3,(5&(                    
                                        
                      3ODLQWLII        
                                        
       Y                                           &LYLO $FWLRQ 1R  $%-
                                        
-$0(6 0$77,6                          
In His Official Capacity as             
Secretary of the Department of Defense 
                                        
                      'HIHQGDQW        
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                           0(025$1'80 23,1,21 	 25'(5

        2Q 0D\   *ZHQGRO\Q ' 3LHUFH ILOHG D ODZVXLW DJDLQVW GHIHQGDQW -DPHV 0DWWLV

LQ KLV RIILFLDO FDSDFLW\ DV 6HFUHWDU\ RI WKH 8QLWHG 6WDWHV 'HSDUWPHQW RI 'HIHQVH &RPSO >'NW  @

3ODLQWLII DOOHJHV WKDW VKH UHFHLYHG ORZHU SHUIRUPDQFH HYDOXDWLRQV WKDQ KHU SHHUV EDVHG RQ KHU UDFH

VH[ DQG SULRU SURWHFWHG DFWLYLW\ DQG WKDW WKHVH SRRU UDWLQJV FDXVHG KHU WR UHFHLYH ORZHU SD\ LQ

YLRODWLRQ RI 7LWOH 9,, RI WKH &LYLO 5LJKWV $FW  86&  H et. seq &RPSO 2Q -XQH 

 WKH &RXUW GHQLHG GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW see 0HP 2S 	 2UGHU

>'NW  @ DQG GHIHQGDQW ILOHG DQ DQVZHU RQ -XO\   $QVZHU >'NW  @ 3ODLQWLII KDV

VLQFH PRYHG IRU OHDYH WR ILOH DQ DPHQGHG FRPSODLQW XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH

D 3O¶V 0RW IRU /HDYH WR )LOH $P &RPSO >'NW  @ ³3O¶V 0RW´

       7KH &RXUW ZLOO JUDQW SODLQWLII¶V PRWLRQ LQ SDUW DQG GHQ\ LW LQ SDUW 3ODLQWLII PD\ DGG &RXQW

,,, KRVWLOH ZRUN HQYLURQPHQW LQ YLRODWLRQ RI 7LWOH 9,, &RXQW ,9 YLRODWLRQ RI WKH 5HKDELOLWDWLRQ




       3ODLQWLII¶V FRPSODLQW QDPHG IRUPHU 6HFUHWDU\ RI WKH 'HSDUWPHQW RI 'HIHQVH $VKWRQ %
&DUWHU 3XUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH G WKH &RXUW DXWRPDWLFDOO\ VXEVWLWXWHV KLV
VXFFHVVRU DV GHIHQGDQW
$FW RI  DQG &RXQW 9 UHWDOLDWLRQ LQ YLRODWLRQ RI WKH 5HKDELOLWDWLRQ $FW VLQFH WKRVH FODLPV KDG

QRW EHHQ DGPLQLVWUDWLYHO\ H[KDXVWHG DW WKH WLPH SODLQWLII ILOHG KHU RULJLQDO FRPSODLQW DQG EHFDXVH

GHIHQGDQW GRHV QRW RSSRVH DPHQGLQJ WKH FRPSODLQW WR LQFOXGH WKRVH FODLPV %XW SODLQWLII¶V

SURSRVHG DPHQGPHQW ZLWK UHJDUG WR D Bivens FODLP ZRXOG EH IXWLOH VR SODLQWLII¶V PRWLRQ WR DPHQG

KHU FRPSODLQW WR LQFOXGH WKDW FODLP ZLOO EH GHQLHG

                                        %$&.*5281'

       3ODLQWLII LV DQ $IULFDQ$PHULFDQ IHPDOH ZKR EHJDQ KHU FDUHHU DW WKH 1DWLRQDO *HRVSDWLDO

,QWHOOLJHQFH $JHQF\ ³1*$´ LQ  DV D 9LVXDO ,QIRUPDWLRQ 6SHFLDOLVW &RPSO    ,Q 

SODLQWLII ZDV UHDVVLJQHG WR WKH SRVLWLRQ RI 0XOWLPHGLD 6SHFLDOLVW 3D\ %DQG  ZLWK D EDVH SD\ RI

 DQG D WRWDO SD\ RI  &RPSO   %HWZHHQ  DQG  SODLQWLII¶V SD\

URVH HDFK \HDU XQWLO KHU WRWDO SD\ UHDFKHG  &RPSO  

       3ODLQWLII FODLPV WKDW VKH ³UHFHLYHG WKH ORZHVW >SHUIRUPDQFH@ UDWLQJ RI DQ\ 0XOWLPHGLD %DQG

 HPSOR\HH DQG WKH ORZHVW SD\ LQFUHDVH´ ³>D@W WKH WLPH RI KHU  SHUIRUPDQFH DSSUDLVDO´

GHVSLWH KDYLQJ VHQLRULW\ DPRQJ WKH RWKHU %DQG  HPSOR\HHV DQG SHUIRUPLQJ FRPSDUDEOH ZRUN WR

KHU SHHUV ZKR UHFHLYHG KLJKHU UDWLQJV &RPSO  ±  ± HPSKDVLV RPLWWHG 6KH

DOOHJHV WKDW WKH ORZHU UDWLQJ DQG XOWLPDWHO\ ORZHU VDODU\ LQFUHDVH ZDV WKH UHVXOW RI UDFH DQG VH[

EDVHG GLVFULPLQDWLRQ DQG UHWDOLDWLRQ &RPSO   

       ,Q -XQH  SODLQWLII ILOHG DQ ³LQIRUPDO ((2 FRPSODLQW´ DJDLQVW WKH 1*$ DOOHJLQJ D

³UDFLDOO\ KRVWLOH ZRUN HQYLURQPHQW´ DIWHU DQ HPSOR\HH KXQJ D PRQNH\ GROO LQ D QRRVH LQ WKH

ZRUNSODFH &RPSO   $QG LQ $SULO  SODLQWLII ILOHG D IRUPDO FRPSODLQW ZLWK WKH (TXDO

(PSOR\PHQW 2SSRUWXQLW\ &RPPLVVLRQ ³((2&´ DOOHJLQJ UDFH DQG JHQGHU GLVFULPLQDWLRQ DV

ZHOO DV FODLPV IRU XQODZIXO UHWDOLDWLRQ &RPSO   6KH UHFHLYHG D QRWLFH RI KHU ULJKW WR VXH IURP




                                                 
WKH ((2& UHJDUGLQJ WKH IRUPDO FRPSODLQW RQ 0DUFK   &RPSO   ZKLFK OHG WR WKH ILOLQJ

RI WKLV ODZVXLW

        2Q 2FWREHU   SODLQWLII ILOHG KHU 0RWLRQ IRU /HDYH WR )LOH DQ $PHQGHG &RPSODLQW

3O¶V 0RW 6KH VHHNV WR DGG WKUHH QHZ FODLPV WKDW VKH FRQWHQGV KDG QRW EHHQ DGPLQLVWUDWLYHO\

H[KDXVWHG DW WKH WLPH VKH ILOHG KHU RULJLQDO FRPSODLQW  KRVWLOH ZRUN HQYLURQPHQW LQ YLRODWLRQ

RI 7LWOH 9,,  YLRODWLRQ RI WKH 5HKDELOLWDWLRQ $FW RI  DQG  UHWDOLDWLRQ LQ YLRODWLRQ RI WKH

5HKDELOLWDWLRQ $FW Id. DW  see 3O¶V 3URSRVHG )LUVW $P &RPSO >'NW  @ ³3URSRVHG $P

&RPSO´  ± 3ODLQWLII DOVR VHHNV WR DGG D FODLP SXUVXDQW WR Bivens v. Six Unknown Named

Agents of the Fed. Bureau of Narcotics  86   DJDLQVW WZR DGGLWLRQDO

SDUWLHV ± 6SHFLDO $JHQW 0LFKDHO *UD\ DQG ,QYHVWLJDWRU .D\ 3RQG 3O¶V 0RW DW ± 3URSRVHG

$P &RPSO  ±

        7KH IDFWV UHODWHG WR SODLQWLII¶V Bivens DFWLRQ DUH VHW IRUWK LQ WKH SURSRVHG DPHQGHG

FRPSODLQW 3ODLQWLII DOOHJHV WKDW LQ -DQXDU\  VKH ZDV SODFHG RQ GLVDELOLW\ IRU FDUSHO WXQQHO

V\QGURPH DSSOLHG IRU DQG ZDV JUDQWHG ZRUNHUV¶ FRPSHQVDWLRQ EHQHILWV DQG ZDV SODFHG RQ OHDYH

3URSRVHG $P &RPSO   ,Q HDUO\  SODLQWLII DQG KHU SK\VLFLDQ DGYLVHG WKH 2IILFH RI

:RUNHUV¶ &RPSHQVDWLRQ 3URJUDP ³2:&3´ WKDW SODLQWLII ZRXOG QHHG VXUJHU\ RQ RQH RI KHU

ZULVWV 3URSRVHG $P &RPSO   3HU WKH 2:&3¶V UHTXHVW SODLQWLII VXEPLWWHG WR DQ LQGHSHQGHQW

PHGLFDO H[DPLQDWLRQ ³,0(´ LQ 0DUFK  DQG VKH ³VSHFLILFDOO\ DGYLVHG WKH >LQGHSHQGHQW

PHGLFDO H[DPLQHU@ RI SDVWRUDO YROXQWHHU DQG RWKHU DFWLYLWLHV VKH ZDV HQJDJLQJ LQ´ 3URSRVHG $P

&RPSO   3ODLQWLII FODLPV WKDW WKH LQGHSHQGHQW PHGLFDO H[DPLQHU ³QRWHG WKHVH DFWLYLWLHV LQ

>KLV@ UHSRUW DQG IRXQG WKDW >KHU@ SHUIRUPDQFH RI WKHVH DFWLYLWLHV ZHUH LQFRQVHTXHQWLDO WR KHU

GLDJQRVLV RU KLV GLVDELOLW\ ILQGLQJ´ 3URSRVHG $P &RPSO   $FFRUGLQJ WR WKH SURSRVHG

DPHQGHG FRPSODLQW ³>D@W DURXQG WKH VDPH WLPH DERXW WKUHH XQNQRZQ LQGLYLGXDOV ZDONHG LQWR



                                                  
1*$¶V 2IILFH RI WKH ,QVSHFWRU *HQHUDO >³2,*´@ DQG RSLQHG WKDW >SODLQWLII@ ZDV QRW GLVDEOHG´

DQG ³.D\ 3RQG DQ LQYHVWLJDWRU ZLWK 1*$¶V 2,* DQG 0LFKDHO *UD\ D VSHFLDO DJHQW ZLWK

>'HSDUWPHQW RI /DERU@ 2,* HPEDUNHG RQ D \HDUORQJ ZLWFKKXQW GHVLJQHG WR create SUREDEOH

FDXVH´ 3URSRVHG $P &RPSO ¶ ± HPSKDVLV LQ RULJLQDO

        7KH SURSRVHG DPHQGHG FRPSODLQW VWDWHV WKDW LQ DSSUR[LPDWHO\ 0DUFK  ³WKH 2,*

LQYHVWLJDWRUV VRXJKW D VHDUFK ZDUUDQW DOOHJLQJ WKDW >SODLQWLII@ KDG PDGH IDOVH VWDWHPHQWV RQ DQ

2&:3 IRUP´ 3URSRVHG $P &RPSO   3ODLQWLII DOOHJHV WKDW ³0LFKDHO *UD\ H[HFXWHG D VZRUQ

DIILGDYLW WR WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 'LVWULFW RI 0DU\ODQG WKDW µRYHU WKH ODVW  \HDUV

>SODLQWLII@ KDV QHYHU UHSRUWHG DQ\ RXWVLGH HPSOR\PHQW RU UHODWHG LQFRPH WR 2:&3¶´ DQG WKDW

³>W@KLV DYHUPHQW ZDV IDOVH´ 3URSRVHG $P &RPSO  

        3ODLQWLII IXUWKHU DOOHJHV WKDW WKH DJHQWV H[HFXWHG D VHDUFK ZDUUDQW RI KHU KRPH LQ 0DU\ODQG

RQ $SULO   DQG WKDW SODLQWLII ZDV ³SK\VLFDOO\ DVVDXOWHG GXULQJ WKH FRXUVH RI WKH VHDUFK´

3URSRVHG $P &RPSO   3ODLQWLII FODLPV WKDW DV D UHVXOW RI WKH VHDUFK ³WKH 8QLWHG 6WDWHV

$WWRUQH\ IRU WKH (DVWHUQ 'LVWULFW RI 9LUJLQLD VHQW >KHU@ D OHWWHU DGYLVLQJ KHU WKDW VKH ZDV WKH µWDUJHW¶

RI D FULPLQDO LQYHVWLJDWLRQ UHODWHG WR WKH 2:&3 IRUP´ 3URSRVHG $P &RPSO   8OWLPDWHO\

RQ 2FWREHU   SODLQWLII SOHG JXLOW\ WR RQH PLVGHPHDQRU FRXQW RI PDNLQJ D IDOVH VWDWHPHQW

3URSRVHG $P &RPSO   ,Q WKH ZDNH RI WKH JXLOW\ SOHD SODLQWLII¶V HPSOR\HU WKH 1*$ LVVXHG

D QRWLFH RI SURSRVHG WHUPLQDWLRQ RQ 1RYHPEHU   DQG SODLQWLII ZDV WHUPLQDWHG RQ 'HFHPEHU

  3URSRVHG $P &RPSO    +RZHYHU DW WKH VHQWHQFLQJ SURFHHGLQJ RQ 'HFHPEHU

  WKH FRXUW SHUPLWWHG SODLQWLII WR ZLWKGUDZ KHU JXLOW\ SOHD DQG LW GLVPLVVHG WKH FULPLQDO

FKDUJHV LQ OLJKW RI UHSUHVHQWDWLRQV PDGH E\ WKH SURVHFXWLRQ LQ FRQQHFWLRQ ZLWK WKH FDOFXODWLRQ RI

WKH ORVV XQGHU WKH 86 6HQWHQFLQJ *XLGHOLQHV 3URSRVHG $P &RPSO    $FFRUGLQJ WR WKH

SURSRVHG DPHQGHG FRPSODLQW 2:&3 VXEPLWWHG D VWDWHPHQW ³WKDW WKHUH ZDV QR ORVV WR WKH



                                                   
JRYHUQPHQW VLQFH LW KDG GHWHUPLQHG WKDW >SODLQWLII@ ZDV LQGHHG GLVDEOHG DQG HOLJLEOH IRU ZRUNHUV

FRPSHQVDWLRQ GHVSLWH KHU RXWVLGH DFWLYLWLHV´ 3URSRVHG $P &RPSO  

       :KLOH SODLQWLII DOOHJHV LQ SDUDJUDSK  RI WKH SURSRVHG DPHQGHG FRPSODLQW WKDW ERWK WKH

SURVHFXWLRQ DQG WKH WHUPLQDWLRQ RI KHU HPSOR\PHQW ZHUH LQ UHWDOLDWLRQ IRU KHU SURWHFWHG DFWLYLW\

SODLQWLII SURSRVHV WR EULQJ D Bivens FODLP DJDLQVW WKH WZR LQYHVWLJDWRUV LQ WKHLU SHUVRQDO FDSDFLWLHV

DOOHJLQJ WKDW WKH\ YLRODWHG SODLQWLII¶V ULJKWV XQGHU WKH )RXUWK $PHQGPHQW ³ZKHQ WKH\ VXEMHFWHG

KHU WR DQ XQUHDVRQDEOH VHDUFK XQVXSSRUWHG E\ SUREDEOH FDXVH´ 3URSRVHG $P &RPSO   7KHUH

DUH QR FRXQWV SUHGLFDWHG RQ WKH DVVDXOW WKDW DOOHJHGO\ WRRN SODFH GXULQJ WKH H[HFXWLRQ RI WKH

ZDUUDQW QRU GRHV WKH FRPSODLQW LQFOXGH DQ\ DOOHJDWLRQ WKDW HLWKHU RI WKH WZR LQYHVWLJDWRUV ZHUH WKH

RQHV ZKR DVVDXOWHG SODLQWLII      7KH SURSRVHG &RXQW 9, FRQFOXGHV WKDW DV D UHVXOW RI WKH

LQYHVWLJDWRUV¶ DFWLRQV SODLQWLII ³KDV VXIIHUHG DQG FRQWLQXHV WR VXIIHU VHYHUH SDLQ DQG VXIIHULQJ´

³HPRWLRQDO GLVWUHVV´ ³ORVV RI HDUQLQJV DQG RWKHU HPSOR\PHQW EHQHILWV DQG MRE RSSRUWXQLWLHV´

3URSRVHG $P &RPSO  

       'HIHQGDQW KDV RSSRVHG WKH PRWLRQ IRU OHDYH WR DPHQG FRQWHQGLQJ WKDW WKH DPHQGPHQW

ZRXOG EH IXWLOH VLQFH WKH Bivens FODLP ZRXOG QRW VXUYLYH D PRWLRQ WR GLVPLVV RQ PXOWLSOH JURXQGV

LQFOXGLQJ WKH VWDWXWH RI OLPLWDWLRQV D ODFN RI SHUVRQDO MXULVGLFWLRQ RYHU WKH LQYHVWLJDWRUV DQG

TXDOLILHG LPPXQLW\ 'HI¶V 5HVS WR 3O¶V 0RW >'NW  @ ³'HI¶V 2SS´ DW  ±  2Q

'HFHPEHU   SODLQWLII UHSOLHG LQ VXSSRUW RI KHU PRWLRQ 3O¶V 5HSO\ 0HP LQ 6XSS RI 3O¶V

0RW >'NW  @ ³3O¶V 5HSO\´




                                                  
       7KH &RXUW ZLOO GHQ\ SODLQWLII¶V PRWLRQ IRU OHDYH WR DPHQG WKH FRPSODLQW WR DGG WKH Bivens

FODLP VLQFH HYHQ LI WKH WKUHH\HDU VWDWXWH RI OLPLWDWLRQV DSSOLHV DQG HYHQ LI WKH &RXUW FRXOG




        'HIHQGDQW FRQWHQGV WKDW SODLQWLII¶V Bivens FODLP LV ³PRVW DNLQ WR DVVDXOW ZRXQGLQJ DQG
IDOVH LPSULVRQPHQW´ ZKLFK DUH JRYHUQHG E\ WKH RQH\HDU VWDWXWH RI OLPLWDWLRQV XQGHU '& &RGH
 'HI¶V 2SS DW  ZKLOH SODLQWLII PDLQWDLQV WKDW ³LW LV ZHOOVHWWOHG WKDW D WKUHH\HDU
VWDWXWH RI OLPLWDWLRQV DSSOLHV WR Bivens DFWLRQV´ 3O¶V 5HSO\ DW  &RXUWV LQ WKLV &LUFXLW KDYH
REVHUYHG WKDW HYHQ WKRXJK WKH WKUHH\HDU VWDWXWH RI OLPLWDWLRQV IURP '& &RGH   GRHV
QRW DXWRPDWLFDOO\ DSSO\ LQ Bivens DFWLRQV LW DSSOLHV WR PRVW RI WKHP EHFDXVH LW EHWWHU DFFRXQWV IRU
WKH JRDOV RI Bivens DFWLRQV See, e.g. Bame v. Clark  ) 6XSS G  ± ''& 
UHFRJQL]LQJ WKDW WKH ³SHUVRQDO LQMXU\ VWDWXWH RI OLPLWDWLRQV GRHV QRW DXWRPDWLFDOO\ DSSO\ WR Bivens
FODLPV´ EXW WKDW ³LQ WKLV &LUFXLW WKH VWDWH RI WKH ODZ LV WKDW WKH WKUHH \HDU VWDWXWH RI OLPLWDWLRQV
DSSOLHV    XQOHVV WKH FODLP LV IRU FRQVWLWXWLRQDO WRUWV VSHFLILFDOO\ OLVWHG LQ VHFWLRQ ´
Lederman v. United States  ) 6XSS G   ''&  ³7KLV &LUFXLW KDV UHFRJQL]HG
KRZHYHU WKDW µLQWHUHVWV UHVSHFWLYHO\ SURWHFWHG E\ IHGHUDO FRQVWLWXWLRQDO ODZ DQG ORFDO DVVDXOW ODZ
DUH QRW FRQJUXHQW DQG WKDW LQMXULHV LQIOLFWHG E\ RIILFHUV DFWLQJ XQGHU FRORU RI OHJDO DXWKRULW\ DUH
VLJQLILFDQWO\ GLIIHUHQW LQ NLQG IURP WKRVH UHVXOWLQJ IURP DFWV RI SULYDWH SHUVRQV¶´ TXRWLQJ Payne
v. Gov’t of D.C.  )G   Q '& &LU  id. DW  ³$SSO\LQJ WKH JHQHUDO
OLPLWDWLRQV SURYLVLRQ EHWWHU DFFRXQWV IRU WKH JRDOV RI D Bivens DFWLRQ QDPHO\ WR SURPRWH
XQLIRUPLW\ DQG ILQDOLW\ IRU SRWHQWLDO OLWLJDQWV EULQJLQJ IHGHUDO FRQVWLWXWLRQDO FODLPV´ +RZHYHU
LQ WKLV FDVH SODLQWLII FODLPV WKDW $JHQW *UD\ DQG ,QYHVWLJDWRU 3RQG YLRODWHG KHU )RXUWK $PHQGPHQW
ULJKWV E\ VXEMHFWLQJ KHU WR DQ XQUHDVRQDEOH VHDUFK SXUVXDQW WR D ³VHDUFK ZDUUDQW >WKDW@ ZDV ZLWKRXW
EDVLV´ DQG ³XQVXSSRUWHG E\ SUREDEOH FDXVH´ 3URSRVHG $P &RPSO    $QG FRXUWV KDYH
KHOG WKDW D ³)RXUWK $PHQGPHQW VHDUFK DQG VHL]XUH FODLP LV DQDORJRXV WR IDOVH DUUHVW´ ZKLFK IDOOV
XQGHU D RQH\HDU VWDWXWH RI OLPLWDWLRQV Wormley v. United States  ) 6XSS G   ''&
 KROGLQJ WKDW SODLQWLII¶V RYHUGHWHQWLRQ FODLP ZDV DQDORJRXV WR IDOVH LPSULVRQPHQW WKH
)RXUWK $PHQGPHQW VHDUFK DQG VHL]XUH FODLP ZDV DQDORJRXV WR IDOVH DUUHVW DQG WKH IDOVH VWDWHPHQW
FODLPV ZHUH DQDORJRXV WR OLEHO RU GHIDPDWLRQ ZKLFK ZHUH DOO VXEMHFW WR D RQH\HDU VWDWXWH RI
OLPLWDWLRQV see '& &RGH   +HUH SODLQWLII¶V )RXUWK $PHQGPHQW FODLP LV TXLWH VLPLODU
WR D IDOVH DUUHVW FODLP VLQFH SODLQWLII PDLQWDLQV WKDW WKH H[HFXWLRQ RI WKH VHDUFK ZDUUDQW OHG WR KHU
XQIRXQGHG SURVHFXWLRQ )XUWKHU SODLQWLII DOOHJHV WKDW VKH ZDV ³SK\VLFDOO\ DVVDXOWHG GXULQJ WKH
FRXUVH RI WKH VHDUFK´ RI KHU KRPH 3URSRVHG $P &RPSO   $QG DQ DVVDXOW FODLP ZRXOG DOVR
IDOO XQGHU WKH RQH\HDU VWDWXWH RI OLPLWDWLRQV See '& &RGH   +RZHYHU WKH &RXUW
QHHG QRW GHFLGH ZKLFK VWDWXWH RI OLPLWDWLRQV SHULRG DSSOLHV VLQFH WKH FODLP IDLOV RQ RWKHU JURXQGV


                                                  
H[HUFLVH SHUVRQDO MXULVGLFWLRQ RYHU ,QYHVWLJDWRU 3RQG DQG $JHQW *UD\ SODLQWLII IDLOV WR VWDWH D

FODLP XSRQ ZKLFK UHOLHI FDQ EH JUDQWHG EHFDXVH ERWK DJHQWV DUH HQWLWOHG WR TXDOLILHG LPPXQLW\




       3ODLQWLII KDV WKH EXUGHQ RI HVWDEOLVKLQJ SHUVRQDO MXULVGLFWLRQ RYHU $JHQW *UD\ DQG
,QYHVWLJDWRU 3RQG Crane v. N.Y. Zoological Soc.  )G   '& &LU  8QGHU WKH
'LVWULFW RI &ROXPELD¶V ORQJDUP VWDWXWH WKH &RXUW PD\ H[HUFLVH SHUVRQDO MXULVGLFWLRQ RYHU D SHUVRQ
LQ FRQQHFWLRQ ZLWK D FODLP IRU UHOLHI DULVLQJ IURP WKH SHUVRQ¶V ³WUDQVDFWLQJ DQ\ EXVLQHVV LQ WKH
'LVWULFW RI &ROXPELD´ '& &RGH  D 7KH ³WUDQVDFWLQJ EXVLQHVV´ SURYLVLRQ ³RI WKH
ORQJDUP VWDWXWH KDV EHHQ LQWHUSUHWHG WR EH FRH[WHQVLYH ZLWK WKH &RQVWLWXWLRQ¶V GXH SURFHVV OLPLW´
First Chicago Int’l v. United Exch’g Co.  )G   '& &LU  7KXV WKH LQTXLU\
LV ZKHWKHU WKH GHIHQGDQW KDV WKH UHTXLVLWH ³PLQLPXP FRQWDFWV´ ZLWK WKH 'LVWULFW VR WKDW WKH H[HUFLVH
RI SHUVRQDO MXULVGLFWLRQ ZRXOG QRW RIIHQG ³WUDGLWLRQDO QRWLRQV RI IDLU SOD\ DQG VXEVWDQWLDO MXVWLFH´
Int’l Shoe Co. v. State of Wash.  86    TXRWLQJ Milliken v. Meyer  86
   ³>$@ VLQJOH DFW PD\ EH VXIILFLHQW WR FRQVWLWXWH WUDQVDFWLQJ EXVLQHVV VR ORQJ DV
WKDW FRQGXFW LV YROXQWDU\ DQG GHOLEHUDWH UDWKHU WKDQ IRUWXLWRXV´ Quality Air Servs., LLC v.
Milwaukee Valve Co.  ) 6XSS G   ''&  TXRWLQJ Jackson v. Loews Wash.
Cinemas, Inc.  $G   '& 
        ,Q SODLQWLII¶V SURSRVHG DPHQGHG FRPSODLQW VKH DOOHJHV WKDW $JHQW *UD\ LV DQ DJHQW IRU ³WKH
'HSDUWPHQW RI /DERU¶V /DERU 5DFNHWHHULQJ DQG )UDXG ,QYHVWLJDWLRQV 2IILFH RI WKH ,QVSHFWRU
*HQHUDO´ DQG WKDW ,QYHVWLJDWRU 3RQG ³LV DQ ,QYHVWLJDWRU IRU 1*$¶V 2IILFH RI ,QVSHFWRU *HQHUDO´
3URSRVHG $P &RPSO  ± EXW VKH QHYHU DOOHJHV ZKHUH WKHLU RIILFHV DUH ORFDWHG RU WKDW WKH\
FRQGXFWHG DQ\ EXVLQHVV LQ WKH 'LVWULFW RI &ROXPELD 5DWKHU SODLQWLII FODLPV RQO\ WKDW GHIHQGDQWV
³WUDQVDFWHG EXVLQHVV´ LQ 0DU\ODQG ZKHQ ³3RQG *UD\ DQG RWKHU IHGHUDO DXWKRULWLHV H[HFXWHG D
VHDUFK ZDUUDQW DW >SODLQWLII¶V@ KRPH LQ 0DU\ODQG´ 3URSRVHG $P &RPSO   +RZHYHU LQ KHU
UHSO\ SODLQWLII DVVHUWV WKDW ³*UD\¶V GXW\ ORFDWLRQ ZDV DW WKH 2IILFH RI ,QVSHFWRU *HQHUDO LQ
:DVKLQJWRQ '&´ DQG WKDW ³WKH GHIHQGDQWV LQYHVWLJDWHG FRQGXFWHG LQWHUYLHZV DQG SHUIRUPHG
VXUYHLOODQFH RI PDQ\ RI >SODLQWLII¶V@ DFWLYLWLHV ZLWKLQ :DVKLQJWRQ '&´ 3O¶V 5HSO\ DW ±
3ODLQWLII¶V RQO\ VSHFLILF DOOHJDWLRQ DV WR ,QYHVWLJDWRU 3RQG¶V FRQQHFWLRQ WR WKH 'LVWULFW RI &ROXPELD
LV ORFDWHG LQ D IRRWQRWH LQ SODLQWLII¶V UHSO\ LQ ZKLFK VKH FODLPV WKDW RQ ³DW OHDVW RQH RFFDVLRQ IRU
LQVWDQFH *UD\ DQG 3RQG FRQGXFWHG D FRYHUW VXUYHLOODQFH RSHUDWLRQ FRPSOHWH ZLWK KLGGHQ
FDPHUDV    DW >SODLQWLII¶V@ FKXUFK LQ WKH 'LVWULFW RI &ROXPELD´ Id. DW  Q :KLOH $JHQW *UD\¶V
UHJXODU ZRUN ORFDWLRQ ZLWKLQ WKH 'LVWULFW RI &ROXPELD PD\ EH VXIILFLHQW WR FUHDWH WKH QHFHVVDU\
FRQWDFWV ZLWK WKH MXULVGLFWLRQ WR FRPSRUW ZLWK GXH SURFHVV WKH &RXUW KDV VHULRXV FRQFHUQV DERXW
ZKHWKHU ,QYHVWLJDWRU 3RQG¶V DFWLYLWLHV LQ WKH 'LVWULFW VXIILFH WR JLYH ULVH WR SHUVRQDO MXULVGLFWLRQ
RYHU D 9LUJLQLD LQYHVWLJDWRU ZKR DOOHJHGO\ YLRODWHG SODLQWLII¶V FRQVWLWXWLRQDO ULJKWV LQ 0DU\ODQG
%XW JLYHQ RWKHU OHJDO GHILFLHQFLHV WKDW UHQGHU WKH DPHQGPHQW IXWLOH WKH &RXUW GRHV QRW QHHG WR
GHFLGH WKLV LVVXH


                                                 
+RZHYHU VLQFH GHIHQGDQW GRHV QRW RSSRVH WKH DGGLWLRQ RI WKH RWKHU WKUHH FDXVHV RI DFWLRQ

SODLQWLII¶V PRWLRQ IRU OHDYH WR ILOH DQ DPHQGHG FRPSODLQW ZLOO EH JUDQWHG DV WR WKRVH WKUHH FODLPV

                                   67$1'$5' 2) 5(9,(:

       :KHQ D SDUW\ VHHNV WR DPHQG LWV SOHDGLQJ DIWHU D UHVSRQVLYH SOHDGLQJ KDV EHHQ VHUYHG WKH

&RXUW VKRXOG ³IUHHO\ JLYH OHDYH >WR DPHQG@ ZKHQ MXVWLFH VR UHTXLUHV´ )HG 5 &LY 3 D see

Firestone v. Firestone  )G   '& &LU  :KHQ HYDOXDWLQJ ZKHWKHU WR JUDQW

OHDYH WR DPHQG KRZHYHU WKH &RXUW PXVW FRQVLGHU WKHVH IDFWRUV  XQGXH GHOD\  SUHMXGLFH WR

WKH RSSRVLQJ SDUW\  IXWLOLW\ RI WKH DPHQGPHQW  EDG IDLWK DQG  UHSHDWHG IDLOXUH WR FXUH

GHILFLHQFLHV E\ DPHQGPHQWV SUHYLRXVO\ DOORZHG Atchinson v. District of Columbia  )G 

± '& &LU  TXRWLQJ Foman v. Davis  86    7KH &RXUW PD\ GHQ\

OHDYH WR DPHQG EDVHG RQ IXWLOLW\ LI WKH SURSRVHG FODLPV ZRXOG QRW VXUYLYH D PRWLRQ WR

GLVPLVV Rumber v. District of Columbia  ) 6XSS G   ''&  FLWLQJ James

Madison Ltd. v. Ludwig  )G   '& &LU 




        3ODLQWLII VHHNV WR DGG WKUHH QHZ FODLPV WKDW VKH FRQWHQGV KDG QRW EHHQ DGPLQLVWUDWLYHO\
H[KDXVWHG DW WKH WLPH VKH ILOHG KHU RULJLQDO FRPSODLQW $FFRUGLQJ WR WKH SURSRVHG DPHQGHG
FRPSODLQW SODLQWLII ILOHG DQ ((2& FRPSODLQW RQ -XO\   ³DOOHJLQJ GLVFULPLQDWLRQ DQG
UHWDOLDWLRQ LQ WKH LVVXDQFH DQG H[HFXWLRQ RI WKH VHDUFK ZDUUDQW DQG WKH PDOLFLRXV SURVHFXWLRQ´
3URSRVHG $P &RPSO   2Q -XO\   VKH ZLWKGUHZ KHU UHTXHVW IRU D KHDULQJ DQG KDV EHHQ
DZDLWLQJ D ILQDO DJHQF\ GHFLVLRQ 3URSRVHG $P &RPSO   $GGLWLRQDOO\ SODLQWLII FODLPV WKDW
VKH ILOHG DQRWKHU ((2& FRPSODLQW RQ 0D\   ³SURWHVWLQJ WKH WHUPLQDWLRQ RI KHU KHDOWK
EHQHILWV PDQDJHPHQW SURYLGLQJ IDOVH LQIRUPDWLRQ WKDW OHG WR KHU WHUPLQDWLRQ UHYRFDWLRQ RI KHU
KHDOWK EHQHILWV WHUPLQDWLRQ RI KHU ZRUNHUV FRPSHQVDWLRQ EHQHILWV DQG LQWHUIHUHQFH ZLWK KHU
GLVDELOLW\ UHWLUHPHQW DQG XQHPSOR\PHQW EHQHILWV DSSOLFDWLRQ EDVHG RQ UDFH JHQGHU GLVDELOLW\ DQG
UHWDOLDWLRQ´ 3URSRVHG $P &RPSO   ³%HFDXVH XQWLPHO\ H[KDXVWLRQ RI DGPLQLVWUDWLYH
UHPHGLHV LV DQ DIILUPDWLYH GHIHQVH WKH GHIHQGDQW EHDUV WKH EXUGHQ RI SOHDGLQJ DQG SURYLQJ LW´
Bowden v. United States  )G   '& &LU  FLWLQJ Brown v. Marsh  )G 
 '& &LU  %XW GHIHQGDQW KDV QHLWKHU FKDOOHQJHG WKH WLPHOLQHVV RI WKH DGPLQLVWUDWLYH
H[KDXVWLRQ RI SODLQWLII¶V DGGLWLRQDO FODLPV QRU RSSRVHG WKH SURSRVHG DPHQGPHQWV WR DGG WKH WKUHH
FODLPV
                                                 
                                           $1$/<6,6

       3ODLQWLII VHHNV WR DGG D FODLP WR KHU FRPSODLQW DOOHJLQJ WKDW $JHQW *UD\ DQG ,QYHVWLJDWRU

3RQG YLRODWHG KHU ³ULJKWV XQGHU WKH )RXUWK $PHQGPHQW RI WKH 8QLWHG 6WDWHV &RQVWLWXWLRQ ZKHQ

WKH\ VXEMHFWHG KHU WR DQ XQUHDVRQDEOH VHDUFK XQVXSSRUWHG E\ SUREDEOH FDXVH´ 3URSRVHG $P

&RPSO   'HIHQGDQW FRQWHQGV WKDW VXFK DQ DPHQGPHQW ZRXOG EH IXWLOH EHFDXVH $JHQW *UD\

DQG ,QYHVWLJDWRU 3RQG DUH HQWLWOHG WR TXDOLILHG LPPXQLW\ DQG WKHUHIRUH SODLQWLII¶V FODLP ZRXOG QRW

VXUYLYH D PRWLRQ WR GLVPLVV 7KH &RXUW DJUHHV

       4XDOLILHG LPPXQLW\ LV ³D GHIHQVH WKDW VKLHOG RIILFLDOV IURP VXLW LI WKHLU FRQGXFW µGLG QRW

YLRODWH FOHDUO\ HVWDEOLVKHG VWDWXWRU\ RU FRQVWLWXWLRQDO ULJKWV RI ZKLFK D UHDVRQDEOH SHUVRQ ZRXOG

KDYH NQRZQ¶´ Ortiz v. Jordan  86    TXRWLQJ Harlow v. Fitzgerald  86

   $Q RIILFLDO HQMR\V SURWHFWLRQ IURP OLDELOLW\ ³ZKHUH >KLV RU KHU@ FRQGXFW LV

REMHFWLYHO\ UHDVRQDEOH LQ OLJKW RI H[LVWLQJ ODZ´ Farmer v. Moritsugu  )G   '&

&LU  2Q WKH RWKHU KDQG DQ RIILFLDO LV QRW VKLHOGHG ZKHUH KH RU VKH ³FRXOG EH H[SHFWHG WR

NQRZ WKDW FHUWDLQ FRQGXFW ZRXOG YLRODWH VWDWXWRU\ RU FRQVWLWXWLRQDO ULJKWV´ Id. TXRWLQJ Harlow

 86 DW  ³4XDOLILHG LPPXQLW\ EDODQFHV WZR LPSRUWDQW LQWHUHVWV ± WKH QHHG WR KROG SXEOLF

RIILFLDOV DFFRXQWDEOH ZKHQ WKH\ H[HUFLVH SRZHU LUUHVSRQVLEO\ DQG WKH QHHG WR VKLHOG RIILFLDOV IURP

KDUDVVPHQW GLVWUDFWLRQ DQG OLDELOLW\ ZKHQ WKH\ SHUIRUP WKHLU GXWLHV UHDVRQDEO\´ Pearson v.

Callahan  86    %HFDXVH WKH TXDOLILHG LPPXQLW\ GRFWULQH LV LQWHQGHG WR

³HQVXUH WKDW µLQVXEVWDQWLDO FODLPV DJDLQVW JRYHUQPHQW RIILFLDOV >ZLOO@ EH UHVROYHG SULRU WR

GLVFRYHU\¶´ id. TXRWLQJ Anderson v. Creighton  86   Q  WKH 6XSUHPH &RXUW

KDV ³VWUHVVHG WKH LPSRUWDQFH RI UHVROYLQJ LPPXQLW\ TXHVWLRQV DW WKH HDUOLHVW SRVVLEOH VWDJH LQ

OLWLJDWLRQ´ Id. DW ± TXRWLQJ Hunter v. Bryant  86   




                                                 
       :KHWKHU DQ RIILFLDO LV HQWLWOHG WR TXDOLILHG LPPXQLW\ LV UHVROYHG E\ D WZRVWHS DQDO\VLV

³)LUVW WKH FRXUW DVNV ZKHWKHU µWKH IDFWV DOOHJHG VKRZ WKH >RIILFLDO¶V@ FRQGXFW YLRODWHG D

FRQVWLWXWLRQDO ULJKW´ DQG ³>L@I VR WKHQ WKH FRXUW PXVW GHWHUPLQH µZKHWKHU WKH ULJKW ZDV FOHDUO\

HVWDEOLVKHG¶ DW WKH WLPH RI WKH DOOHJHG YLRODWLRQ´ Bame v. Dillard  )G   '& &LU

 TXRWLQJ Saucier v. Katz  86    7KH 6XSUHPH &RXUW KDV FODULILHG WKDW

³ORZHU FRXUWV KDYH GLVFUHWLRQ WR GHFLGH ZKLFK RI WKH WZR SURQJV RI TXDOLILHGLPPXQLW\ DQDO\VLV WR

WDFNOH ILUVW´ LQ OLJKW RI WKH FLUFXPVWDQFHV RI WKH SDUWLFXODU FDVH Ashcroft v. al-Kidd  86 

  Pearson  86 DW  +HUH WKH RQO\ TXHVWLRQ WKH &RXUW QHHGV WR DGGUHVV LV

ZKHWKHU SODLQWLII KDV DOOHJHG IDFWV WR VKRZ WKDW $JHQW *UD\ DQG ,QYHVWLJDWRU 3RQG YLRODWHG KHU

)RXUWK $PHQGPHQW ULJKWV E\ VXEMHFWLQJ ³KHU WR DQ XQUHDVRQDEOH VHDUFK XQVXSSRUWHG E\ SUREDEOH

FDXVH´ 3URSRVHG $P &RPSO   6LQFH VKH KDV QRW WKDW HQGV WKH LQTXLU\ See Saucier 

86 DW  ³,I QR FRQVWLWXWLRQDO ULJKW ZRXOG KDYH EHHQ YLRODWHG ZHUH WKH DOOHJDWLRQV HVWDEOLVKHG

WKHUH LV QR QHFHVVLW\ IRU IXUWKHU LQTXLULHV FRQFHUQLQJ TXDOLILHG LPPXQLW\´

       3ODLQWLII PDLQWDLQV WKDW KHU )RXUWK $PHQGPHQW ULJKWV ZHUH YLRODWHG EHFDXVH WKH DIILGDYLW

$JHQW *UD\ SUHSDUHG WR VXSSRUW KLV UHTXHVW IRU D VHDUFK ZDUUDQW ZDV ³XQWUXH DQG PLVOHDGLQJ´ DQG

UHVXOWHG LQ WKH VHDUFK RI KHU KRPH ZLWKRXW SUREDEOH FDXVH 3O¶V 5HSO\ DW  7KH 6XSUHPH &RXUW

KDV H[SODLQHG WKDW DQ H[SHFWDWLRQ RI WUXWKIXOQHVV DWWDFKHV WR DOO ZDUUDQW DSSOLFDWLRQV

               :KHQ WKH )RXUWK $PHQGPHQW GHPDQGV D IDFWXDO VKRZLQJ VXIILFLHQW WR
               FRPSULVH ³SUREDEOH FDXVH´ WKH REYLRXV DVVXPSWLRQ LV WKDW WKHUH ZLOO EH D
               truthful VKRZLQJ 7KLV GRHV QRW PHDQ ³WUXWKIXO´ LQ WKH VHQVH WKDW HYHU\ IDFW
               UHFLWHG LQ WKH ZDUUDQW DIILGDYLW LV QHFHVVDULO\ FRUUHFW IRU SUREDEOH FDXVH PD\
               EH IRXQGHG XSRQ KHDUVD\ DQG XSRQ LQIRUPDWLRQ UHFHLYHG IURP LQIRUPDQWV
               DV ZHOO DV XSRQ LQIRUPDWLRQ ZLWKLQ WKH DIILDQW¶V RZQ NQRZOHGJH WKDW
               VRPHWLPHV PXVW EH JDUQHUHG KDVWLO\ %XW VXUHO\ LW LV WR EH ³WUXWKIXO´ LQ WKH
               VHQVH WKDW WKH LQIRUPDWLRQ SXW IRUWK LV EHOLHYHG RU DSSURSULDWHO\ DFFHSWHG E\
               WKH DIILDQW DV WUXH
Franks v. Delaware  86  ±  TXRWDWLRQ DQG FLWDWLRQV RPLWWHG HPSKDVLV LQ

RULJLQDO 7KHUHIRUH WKH )RXUWK $PHQGPHQW LV YLRODWHG ZKHUH ³D IDOVH VWDWHPHQW NQRZLQJO\ DQG

                                                 
LQWHQWLRQDOO\ RU ZLWK UHFNOHVV GLVUHJDUG IRU WKH WUXWK >LV@ LQFOXGHG E\ WKH DIILDQW LQ WKH ZDUUDQW

DIILGDYLW    WKH DOOHJHGO\ IDOVH VWDWHPHQW LV QHFHVVDU\ WR WKH ILQGLQJ RI SUREDEOH FDXVH´ DQG WKH

DIILGDYLW VXSSOLHV WKH SUHGLFDWH IRU WKH DXWKRULW\ WR VHDUFK Franks  86 DW ± Lane v.

District of Columbia  ) 6XSS G   ''&  ILQGLQJ WKH RIILFHU ZDV QRW HQWLWOHG

WR TXDOLILHG LPPXQLW\ DQG KDG YLRODWHG SODLQWLIIV¶ )RXUWK $PHQGPHQW ULJKWV E\ REWDLQLQJ D ZDUUDQW

WKDW FRQWDLQHG ³NQRZLQJ RU UHFNOHVV PLVVWDWHPHQWV DQG PDWHULDO RPLVVLRQV´ DQG ³FDXV>HG@ WKH

VHDUFK WR RFFXU´

       7DNLQJ SODLQWLII¶V DOOHJDWLRQV DV WUXH SODLQWLII KDV QRW DOOHJHG VXIILFLHQW IDFWV WR

GHPRQVWUDWH WKDW $JHQW *UD\ RU ,QYHVWLJDWRU 3RQG YLRODWHG KHU )RXUWK $PHQGPHQW ULJKWV 7KH

FRPSODLQW DOOHJHV WKDW LW ZDV $JHQW *UD\ ZKR SUHSDUHG WKH DIILGDYLW LQ VXSSRUW RI WKH VHDUFK

ZDUUDQW DQG LQ LW KH DYHUUHG WKDW ³RYHU WKH ODVW  \HDUV >SODLQWLII@ KDV QHYHU UHSRUWHG DQ\ RXWVLGH

HPSOR\PHQW RU UHODWHG LQFRPH WR 2:&3´ 3URSRVHG $P &RPSO   $OWKRXJK SODLQWLII VWDWHV

LQ KHU FRPSODLQW WKDW ³>W@KLV DYHUPHQW ZDV IDOVH´ 3URSRVHG $P &RPSO   VKH GRHV QRW DOOHJH

WKDW $JHQW *UD\ NQHZ WKDW LW ZDV D IDOVH VWDWHPHQW DW WKH WLPH KH LQFOXGHG LW LQ KLV DIILGDYLW LQ

VXSSRUW RI WKH ZDUUDQW $QG ZKLOH SODLQWLII SRLQWV WR WKH ,0( UHSRUW DV HYLGHQFH VXSSRUWLQJ KHU

GLDJQRVLV DQG GLVDELOLW\ 3URSRVHG $P &RPSO   DQG VKH DUJXHV LQ VXSSRUW RI KHU PRWLRQ IRU

OHDYH WR DPHQG WKDW WKLV UHSRUW ZDV ³IXOO\ DYDLODEOH WR WKH LQYHVWLJDWRUV´ 3O¶V 5HSO\ DW  WKH

FRPSODLQW GRHV QRW DOOHJH WKDW WKH LQYHVWLJDWRUV LQWHQWLRQDOO\ LJQRUHG DQ\ IDFWV RU FRQFOXVLRQV

FRQWDLQHG LQ WKH UHSRUW 3ODLQWLII DOOHJHV WKDW $JHQW *UD\ DSSOLHG IRU D VHDUFK ZDUUDQW ³>D@IWHU

LQYHVWLJDWLQJ >KHU@ IRU RQH \HDU´ 3URSRVHG $P &RPSO   EXW EH\RQG WKH FRQFOXVRU\ DOOHJDWLRQ

³WKDW WKH JRYHUQPHQW KDG QR UHDVRQDEOH FDXVH WR EHOLHYH WKDW DQ\ FULPH KDG EHHQ FRPPLWWHG´

3URSRVHG $P &RPSO   WKH FRPSODLQW VHWV IRUWK QR IDFWV IURP ZKLFK RQH FRXOG FRQFOXGH WKDW




                                                 
WKH $JHQW *UD\ WKH DIILDQW SURFXUHG WKH ZDUUDQW WKURXJK NQRZLQJ RU UHFNOHVV PLVUHSUHVHQWDWLRQV

RU RPLVVLRQV RU WKDW ,QYHVWLJDWRU 3RQG YLRODWHG WKH )RXUWK $PHQGPHQW DW DOO

       %DVHG RQ $JHQW *UD\¶V DIILGDYLW D 0DJLVWUDWH -XGJH IRU WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW

IRU WKH 'LVWULFW RI 0DU\ODQG LVVXHG D VHDUFK ZDUUDQW ZKLFK $JHQW *UD\ ,QYHVWLJDWRU 3RQG DQG

RWKHU IHGHUDO DXWKRULWLHV H[HFXWHG 3URSRVHG $P &RPSO   'HI¶V 2SS DW  ([ $ WR 'HI¶V

2SS >'NW  @ %XW DVLGH IURP WKH FRQFOXVRU\ VWDWHPHQW WKDW $JHQW *UD\ DQG ,QYHVWLJDWRU

3RQG XWLOL]HG DQ ³LPSURSHUO\ SURFXUHG VHDUFK ZDUUDQW´ 3URSRVHG $P &RPSO   SODLQWLII

SURYLGHV QR IDFWXDO DOOHJDWLRQV WR VXSSRUW WKH LQIHUHQFH WKDW WKH ZDUUDQW ZDV REWDLQHG LQ

FRQWUDYHQWLRQ RI WKH &RQVWLWXWLRQ $QG WKH FRPSODLQW GRHV QRW WLH WKH H[HFXWLRQ RI WKH ZDUUDQW WR

WKH IODZHG SURVHFXWLRQ LQ DQ\ ZD\

       0RUHRYHU HYHQ LI $JHQW *UD\ ZDV PLVWDNHQ LQ KLV DVVHVVPHQW RI SUREDEOH FDXVH DW WKH

WLPH KH ZRXOG VWLOO EH SURWHFWHG E\ TXDOLILHG LPPXQLW\ EHFDXVH ³>W@KH TXDOLILHG LPPXQLW\ VWDQGDUG

µJLYHV DPSOH URRP IRU PLVWDNHQ MXGJPHQWV¶ E\ SURWHFWLQJ µDOO EXW WKH SODLQO\ LQFRPSHWHQW RU WKRVH

ZKR NQRZLQJO\ YLRODWH WKH ODZ¶´ Hunter  86 DW  TXRWLQJ Malley v. Briggs  86

    id. DW ± ³(YHQ LI ZH DVVXPHG arguendo WKDW WKH\ and WKH PDJLVWUDWH

HUUHG LQ FRQFOXGLQJ WKDW SUREDEOH FDXVH H[LVWHG WR DUUHVW >GHIHQGDQW@ WKH DJHQWV QHYHUWKHOHVV ZRXOG

EH HQWLWOHG WR TXDOLILHG LPPXQLW\ EHFDXVH WKHLU GHFLVLRQ ZDV UHDVRQDEOH HYHQ LI PLVWDNHQ´ FLWLQJ

Anderson  86 DW 

       %HFDXVH SODLQWLII KDV QRW DOOHJHG VXIILFLHQW IDFWV WR VKRZ WKDW $JHQW *UD\ DQG ,QYHVWLJDWRU

3RQG YLRODWHG KHU )RXUWK $PHQGPHQW ULJKWV WKH LQYHVWLJDWRUV DUH HQWLWOHG WR TXDOLILHG LPPXQLW\

DQG SODLQWLII KDV IDLOHG WR VWDWH D FODLP XSRQ ZKLFK UHOLHI FDQ EH JUDQWHG 7KHUHIRUH SODLQWLII¶V

SURSRVHG Bivens FODLP ZRXOG QRW VXUYLYH D PRWLRQ WR GLVPLVV DQG WKH SURSRVHG DPHQGPHQW WR

SODLQWLII¶V FRPSODLQW ZRXOG EH IXWLOH



                                                
                                         &21&/86,21

       )RU DOO RI WKRVH UHDVRQV LW LV KHUHE\

       25'(5(' WKDW SODLQWLII¶V 0RWLRQ IRU /HDYH WR )LOH DQ $PHQGHG &RPSODLQW >'NW  @

LV *5$17(' ,1 3$57 DQG '(1,(' ,1 3$57 3ODLQWLII PD\ ILOH D )LUVW $PHQGHG &RPSODLQW

WKDW LQFOXGHV RQO\ WKH DOOHJDWLRQV UHODWLQJ WR &RXQW ,,, KRVWLOH ZRUN HQYLURQPHQW LQ YLRODWLRQ RI

7LWOH 9,, &RXQW ,9 YLRODWLRQ RI WKH 5HKDELOLWDWLRQ $FW RI  DQG &RXQW 9 UHWDOLDWLRQ LQ

YLRODWLRQ RI WKH 5HKDELOLWDWLRQ $FW $Q\ DOOHJDWLRQV UHJDUGLQJ SODLQWLII¶V SURSRVHG Bivens FODLP

VKDOO QRW EH LQFOXGHG 3ODLQWLII VKDOO KDYH XQWLO -XO\   WR ILOH D UHYLVHG )LUVW $PHQGHG

&RPSODLQW WKDW FRPSRUWV ZLWK WKLV 2UGHU 'HIHQGDQW VKDOO DQVZHU RU RWKHUZLVH UHVSRQG WR WKH )LUVW

$PHQGHG &RPSODLQW E\ -XO\  

       62 25'(5('




                                                $0< %(50$1 -$&.621
                                                8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( -XQH